MEMORANDUM OPINION
No. 04-04-00741-CR
David Cepeda JONES,
Appellant
v.
The STATE of Texas,
Appellee
From the County Court at Law No. 8, Bexar County, Texas
Trial Court No. 887946
Honorable Karen Crouch, Judge Presiding
PER CURIAM
Sitting:	Karen Angelini, Justice
		Sandee Bryan Marion, Justice
		Phylis J. Speedlin, Justice
Delivered and Filed:	November 3, 2004
DISMISSED FOR LACK OF JURISDICTION
	David Cepeda Jones filed a notice of appeal stating that he is appealing from the judgment
rendered against him. However, there is no judgment of conviction in this case. Rather, the trial court
dismissed the underlying cause on motion of the State. We do not have jurisdiction to review an order
of dismissal. See Petty v. State, 800 S.W.2d 582, 583 (Tex. App.--Tyler 1990, no pet.). We,
therefore, dismiss this appeal for lack of jurisdiction.
							PER CURIAM
Do not publish